Order entered October 1, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00824-CV

                                  DERWIN PACE, Appellant

                                                V.

                             BANK OF AMERICA, N.A., Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-02794-C

                                            ORDER
       We DENY appellee’s September 12, 2013 motion to dismiss the appeal for want of

prosecution.

       Appellant’s brief is past due. Accordingly, on the Court’s own motion, we ORDER

appellant to file, ON OR BEFORE OCTOBER 21, 2013, a brief along with a motion for

extension that complies with Rule 10.1(a) of the Texas Rules of Appellate Procedure. We

caution appellant that failure to file a brief and extension motion on or before OCTOBER 21,

2013 will result in dismissal of the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1).

                                                       /s/   DAVID LEWIS
                                                             JUSTICE